Citation Nr: 1435175	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  02-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a post-operative left wrist neurologic disability, to include residuals of a lipoma excision.

2.  Entitlement to service connection for residuals of left wrist lipoma excision, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for an anxiety disorder, to include as secondary to the post-operative left wrist neurologic disability and under the provisions of 38 U.S.C.A. § 1151 (claimed as a result of VA treatment for residuals of left wrist lipoma excision).  

4.  Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran, who is the appellant, served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2001 and October 2007 by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  

The November 2001 rating decision denied the 1151 claims.  The Veteran submitted a notice of disagreement (NOD) with this determination in January 2002, and timely perfected his appeal in May 2002.

The October 2007 rating decision denied the claim of service connection for left wrist lipoma excision residuals, claimed as due to herbicide exposure.  The Veteran submitted an NOD with this determination in July 2008, and timely perfected his appeal in December 2010.

The 1151 claims were previously before the Board in February 2004, October 2008, and August 2012.  On those occasions, the Board remanded the 1151 claims for additional evidentiary development.  All requested development has been completed and the claims have been returned to the Board for adjudication.  

For reasons discussed below, the issues of entitlement to service connection for an anxiety disorder, to include as secondary to the post-operative left wrist neurologic disability lipoma and under the provisions of 38 U.S.C.A. § 1151, and entitlement to an increased rating for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's additional post-operative left wrist disability, variously diagnosed as left ulnar cutaneous neuropathy and neuritis, was caused by lack of proper skill on the part of the VA in furnishing surgical treatment in June 1998.

2.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

3.  Residuals of left wrist lipoma excision are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation benefits for additional post-operative left wrist disability, variously diagnosed as left ulnar cutaneous neuropathy and neuritis, under the provisions of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  Residuals of left wrist lipoma excision were not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In light of the fully favorable determination as to the issue of entitlement to 1151 benefits for the post-operative left wrist neurologic disability, discussion of compliance with VA's duty to notify and assist is not necessary with respect to this claim.

As to the claim of service connection for residuals of left wrist lipoma excision, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated March 2003 and February 2004, which were sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and presumptive basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The March 2003 and February 2004 letters did not provide additional notice regarding the information and evidence necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, supra; however, because the claim of service connection for residuals of left wrist lipoma excision is being denied herein, there is no prejudice in not receiving notice of such downstream issues.  Therefore, the Board finds that VA has satisfied the duty to notify in this case.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the Veteran was also provided with two VA medical examinations in conjunction with this appeal, in August 2001 and June 2009.  While the opinions provided by the VA examiners are deemed inadequate and, thus, afforded lessened probative value, the evidentiary record contains a private medical opinion that allows the Board to adjudicate the 1151 and service connection claims being decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

1151 Claim

The Veteran is seeking entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for a post-operative left wrist neurologic disability, claimed as residuals of a lipoma excision.  The Veteran claims that he suffered an additional neurologic disability to his left wrist as a result of surgical treatment provided at VA in June 1998.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Review of the record reveals that, in April 1998, the Veteran presented to VA for treatment of a left breast mass and was also found to have a mass on his left wrist.  On June 15, 1998, the Veteran underwent a partial excision of the left wrist mass, after which he was noted to have tolerated the procedure well with no complications.  Subsequent pathology (biopsy) revealed that the mass was a lipoma.  Nine days later on June 24, 1998, the Veteran presented to the VA clinic complaining of numbness in the ulnar distribution of the left wrist and examining physicians noted there was a recurrence of the mass.  The impression was post-operative lipoma and he was referred to the surgical clinic for further evaluation.  At the hand clinic on July 14, 1998, the Veteran complained of pain and numbness in the left hand and he also reported having chills following the previous operation.  Objective examination revealed mild swelling and redness in the palmar surface; the impression was traumatic excision of mass and rule out neuroma of the ulnar nerve.  A subsequent EMG of the left hand was abnormal, as it showed left ulnar dorsal cutaneous nerve lesion.  As a result, a second surgical procedure was performed on July 23, 1998 to rule out traumatic injury, given the findings of entrapment of the dorsal branch of the left ulnar nerve and a synovial cyst beneath the flexor carpi ulnaris muscle.  Physicians performed lysis of the dorsal branch of the ulnar nerve and excision of the scar tissue and cyst.  While the Veteran tolerated the procedure well and there were no complications, surgeons were notified that the surgical instruments were contaminated and the Veteran was given antibiotic treatment.  The Veteran continued to experience residual pain, numbness, and decreased range of motion in his left hand/wrist and he was eventually diagnosed with left ulnar dorsal cutaneous neuropathy.  See July 2000 VA treatment record.  

The Veteran underwent a VA examination in August 2001 where the examiner diagnosed status post left wrist surgeries.  The examiner noted the Veteran's surgical history, including the excision of the left wrist lipoma in June 1998 and the subsequent surgery in July 1998 due to a synovial cyst and entrapment neuropathy of the dorsal branch of the ulnar nerve.  The examiner opined, however, that the residual nerve injury and present left hand condition are not the result of the surgeries performed in the Veteran, but, instead, are the result of the natural progression of his disease, e.g., recurrent left wrist ganglion cyst and lipoma.  In support of his opinion, the VA examiner noted that medical literature shows that entrapment of the ulnar nerve at the wrist level is usually the result of a space occupying lesion, such as a ganglion cyst, lipoma, or ulnar artery aneurism, and that other causes and differential diagnoses of an ulnar nerve lesion at the wrist include ganglion cyst, which produces motor and sensory deficit, fracture of the fifth carpometacarpal, anomalous muscles, thrombosis of the ulnar artery, synovitis, or other wrist or forearm trauma.  The physician who conducted the August 2001 examination provided an addendum opinion in October 2001, but his addendum report was merely a restatement of the facts in this case, without any additional opinion.  

The Veteran underwent a second VA examination in June 2009, where he was diagnosed with left hand residual neuritis secondary to soft tissue recurrent lipomas, as well as degenerative joint disease.  The examiner opined that "the cause of the sensation deficit [in the left hand] is not related to negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnish[ing] the surgical treatment neither reasonably foreseenably."  The examiner stated that she agreed with the previous VA opinion provided in August 2001 - that the residual nerve injury and left hand condition is the result of the natural progression of the disease, stating that the rationale for the opinion was a complete review of the claims folder.  The VA examiner stated it is evident that the diagnosis and treatment was according to the accurate diagnosis and that the natural progress of the condition is responsible for the recurrence of symptoms.  She further stated the degenerative changes found on radiographic evaluation are bilateral and not related to the lipomas.  

The VA examinations and opinions provided in August 2001 and June 2009 are considered competent medical evidence; however, neither VA examiner provided an adequate rationale in support of their conclusion that the residual neurologic disability in the Veteran's left wrist is the result of the natural progression of his recurrent left wrist lipomas.  Indeed, neither physician addressed whether VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress of the disease, as required by 38 C.F.R. § 3.361(c)(2).  In this regard, the Board notes that the June 2009 VA examiner attempted to address this issue by stating that the diagnosis of lipoma was accurate, confirmed, and provided in a reasonable time frame but her statement is (1) confusing, (2) supported by inaccurate facts, i.e., that the second surgery was performed two months after the first surgery, in August 1998, while the evidence shows that the second surgery was performed approximately six weeks later in July 1998, and (3) does not take into consideration that the Veteran complained of neurologic symptoms nine days after the first surgery in June 1998.  Accordingly, given these flaws, the Board finds the negative nexus opinions provided by the August 2001 and June 2009 VA examiners are of relatively no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  

The Court has held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, while the VA opinions provided in August 2001 and June 2009 are deemed inadequate, the Board finds that a new VA opinion is not needed because the Veteran has submitted a competent, credible, and probative medical opinion in support of his claim.  

In February 2014, the Veteran's attorney submitted a medical opinion from D.M., M.D., who indicated that he is a Board certified Orthopedic Surgeon who has practiced for over 26 years and also served as a Navy flight surgeon from 1969 to 1972.  Dr. D.M. stated that he reviewed the Veteran's claims file and he summarized the pertinent medical records documenting treatment of the Veteran's left hand/wrist from June 1998 through October 2000, as well as the findings of the August 2001 VA examination.  Dr. D.M. also conducted a phone interview of the Veteran in October 2013, noting his medical history and present symptoms.  

In his September 2013 statement, Dr. D.M. opined that the Veteran's neuropathy of the left ulnar cutaneous branch nerve is the direct result of the surgeon's lack of proper skill during the June 1998 surgical procedure.  In support of his opinion, Dr. D.M. noted that the operation reports from the June 1998 surgery show the surgeon's lack of proper skill and documentation as they show (1) that the procedure took approximately an hour to perform, which is excessive, (2) that a partial excision of the cyst was performed, which is unacceptable since the cyst will obviously recur, and (3) that the surgeon did not describe seeing or retracting any neurovascular tissue out of harms way during the surgery.  Dr. D.M. further stated that the only reasonable explanation for the Veteran's residual neuropathy is that it was injured during the June 1998 surgery.  In making this determination, Dr. D.M. discredited the VA opinions (which found that the residual neuropathy was a result of the natural progression of the recurrent lipomas) noting that a slow growing post-operative lipoma or cyst would cause a gradual onset and increase in symptoms as the nerve became more compressed and that it would take months for scar tissue to form and contract to squeeze (entrap) the nerve.  He stated, however, that there was no eventual onset of neuropathy due to an expanding mass in this case; instead, there was an immediate onset of neuropathy after the June 1998 procedure, which was a result of injury to the ulnar nerve during the June 1998 procedure that was caused by the surgeon's lack of proper skill.  

The Board accepts Dr. D.M.'s September 2013 opinion as competent, credible, and probative evidence regarding whether the Veteran's additional neurologic disability - variously diagnosed as left ulnar cutaneous neuropathy and neuritis - was proximately caused by lack of proper skill on VA's part in providing surgical treatment in June 1998.  Dr. D.M. adequately addressed the evidence of record and showed that the June 1998 surgical treatment resulted in the Veteran's additional neurologic disability, as it was not present before the June 1998 procedure, and also showed that the VA surgeon failed to exercise the degree of care that would be expected of a reasonable health care provider, as evidenced by the operation reports and the resultant traumatic nerve injury.  Given his detailed discussion of the facts, it is clear that Dr. D.M. reviewed the Veteran's medical records and he offered a clear conclusion with supporting data, as well as a well-reasoned medical explanation in support of his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, Dr. D.M.'s opinion is not contradicted by any medical evidence or opinion of record, as the August 2001 and June 2009 VA opinions have been afforded no probative value and there is otherwise no medical evidence or opinion that directly addresses the conclusions reached by the private physician.  While Dr. M.C.'s opinion is not definitive, it has been expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As such, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that compensation under the provisions of 38 U.S.C.A. § 1151 for a post-operative left wrist disability - variously diagnosed as left ulnar cutaneous neuropathy and neuritis - is warranted.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Service Connection 

The Veteran is seeking service connection for residuals of left wrist lipoma, claimed as secondary to herbicide exposure.  The evidence shows the Veteran was diagnosed with a left wrist lipoma in June 1998.  While the lipoma was partially excised in June 1998, the Veteran continues to experience residual neurologic symptoms related to the left wrist lipoma, which have been variously diagnosed as left ulnar cutaneous neuropathy and neuritis.  See VA treatment records dated from June 1998 to October 2000; see also June 2009 VA examination report.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that, based upon extensive scientific research, a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders.  See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested a left wrist lipoma, or residuals thereof, during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to a left wrist lipoma.  Moreover, such was not diagnosed until April 1998, more than twenty years after he was discharged from service.  Rather, the Veteran has claimed that his left wrist lipoma and the residuals thereof are presumptively related to in-service herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this case, the Veteran's service personnel records show that he served in Vietnam from December 1969 to November 1970.  Therefore, he is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.  However, the Veteran's left wrist lipoma and residual left ulnar cutaneous neuropathy/neuritis are not disabilities for which presumptive connection is available based upon herbicide exposure.  

As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, presumptive service connection based upon herbicide exposure is not warranted for the Veteran's left wrist lipoma and residual left ulnar cutaneous neuropathy/neuritis.  

The Board has considered whether the Veteran's renal cell carcinoma is directly, rather than presumptively, related to his in-service herbicide exposure.  However, there is no competent medical evidence or opinion of record suggesting a direct causal link between the Veteran's left wrist lipoma and residual left ulnar cutaneous neuropathy/neuritis and his in-service herbicide exposure.  See Combee, supra.  Accordingly, service connection for residuals of left wrist lipoma as due to herbicide exposure is not warranted.  

In making this determination, the Board has considered the statements and arguments regarding the etiology of the Veteran's residuals of left wrist lipoma excision submitted by the Veteran and his representative; however, the determination as to the etiology of residuals of left wrist lipoma is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not argued or shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his residuals of left wrist lipoma and his herbicide exposure.  Therefore, their statements regarding the etiology of such disease are entitled to no probative weight.

In sum, the Veteran's left wrist lipoma and residual left ulnar cutaneous neuropathy/neuritis are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, and did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection for residuals of left wrist lipoma is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional post-operative left wrist disability, variously diagnosed as left ulnar cutaneous neuropathy and neuritis, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to service connection for residuals of left wrist lipoma excision is denied.  

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an anxiety disorder, to include as secondary to the left wrist lipoma excision residuals and under the provisions of 38 U.S.C.A. § 1151, and entitlement to an increased rating for service-connected PTSD.  

Anxiety Disorder

The Veteran initially sought to establish entitlement to compensation for an anxiety disorder under the provisions of 38 U.S.C.A. § 1151 (claimed as a result of VA treatment for left wrist lipoma excision residuals.  However, he has also consistently stated that he has suffered from emotional and psychological effects as a result of his residual left hand/wrist disability and that he is unable to sleep because of continued pain in the left wrist.  See Veteran statements dated March 2004, August 2005, and September 2013.  A liberal and sympathetic reading of the Veteran's statements suggests that he is also claiming entitlement to service connection for an anxiety disorder as secondary to his, now, service-connected post-operative left wrist neurologic disability.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA is required to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations).  Therefore, the Board will also consider whether the evidence supports a finding that the Veteran's current anxiety disorder is secondary to - proximately caused by, related to, or aggravated by - his service-connected post-operative left wrist neurologic disability.  

The Veteran was afforded a VA mental disorders examination in August 2001, where he was diagnosed with an anxiety disorder, not otherwise specified.  The examiner stated that, based on the Veteran's records and evaluations, he did not consider and there is no evidence that the Veteran developed a neuropsychiatric condition secondary to nor aggravated by the residuals of the surgical procedure performed in June 1998.  

The August 2001 VA examination is considered competent medical evidence; however, the opinion is inadequate for the following reasons.  First, it does not appear that the VA examiner considered the Veteran's competent lay statements that he has experienced emotional and psychological effects as a result of his residual left hand/wrist disability.  In this regard, a VA examination must consider lay evidence in rendering a nexus opinion.  See e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The August 2001 VA examiner also failed to provide an adequate rationale in support of his opinion.  He merely states that his opinion is based on the Veteran's records and evaluations, without identifying the specific facts and evidence that support his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  The Board also notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition to the deficiencies noted above, the evidence of record raises a question as to whether the Veteran has an anxiety disorder that is separate and distinct from his service-connected PTSD.  Indeed, a September 2013 private psychiatric evaluation reflects a diagnosis of PTSD, and the examiner, Dr. E.T., stated that the original diagnosis of anxiety neurosis is found to represent PTSD in its current conceptualization.  

Given the foregoing, the Board finds that a new VA mental disorders examination is needed to clarify whether the Veteran has an anxiety disorder (or any other acquired psychiatric disorder) that is separate and distinct from his service-connected PTSD.  An additional medical opinion is also needed with respect to whether any other psychiatric disorder, including anxiety disorder, was (1) caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable OR, (2) in the alternative, is proximately due to, the result of, or aggravated by his, now, service-connected post-operative left wrist neurologic disability.  

The Board notes that the evidentiary record contains VA outpatient treatment records dated from 1997 to 2013.  On remand, any outstanding VA treatment records dated from 2013 to the present should be obtained and associated with the record.  

IR PTSD

In an April 2013 rating decision, the RO granted a 50 percent initial rating for PTSD, effective July 1, 2011.  

In June 2013, the Veteran timely filed an NOD as to the April 2013 rating decision and, in September 2013, the Veteran's attorney clarified that the Veteran wanted to appeal the disability rating and effective date assigned to his service-connected PTSD.  

In May 2014, the RO issued an SOC addressing the earlier effective date claim for PTSD.  The May 2014 SOC did not address the increased rating claim for PTSD; instead, the RO issued a June 2014 rating decision that increased the Veteran's disability rating to 70 percent, effective November 10, 2010.  While the RO granted an earlier effective date for PTSD and increased the Veteran's disability rating to 70 percent, there remains an outstanding SOC addressing the issue of entitlement to an initial rating in excess of 70 percent.  See AB v. Brown, 6 Vet. App. 35 (1993).

Because the RO has not, yet, issued an SOC addressing the Veteran's increased rating claim for PTSD, the Board has no jurisdiction over this claim and the claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  This issue will be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from March 2013 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record. Any negative attempts to obtain this evidence must be documented in the claims file. 

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA mental disorders examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  After review of the record and examining the Veteran, the examiner should address each of the following: 

(a) Identify all Axis I psychiatric disorders.  The examiner should state whether any such psychiatric disorder(s) is separate and distinct from the Veteran's service-connected PTSD.  

In this regard, the VA examiner should consider and address the September 2013 private psychiatric evaluation which states that the Veteran's original diagnosis of anxiety neurosis is found to represent PTSD in its current conceptualization.  

(b) As to any psychiatric disorder other than PTSD, is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran incurred any additional psychiatric disability, including an anxiety disorder, as result of VA treatment in June 1998?  If so, please describe the degree of additional disability.

(b) If any such additional disability did result from VA treatment, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable?

(c) As to any other psychiatric disorder other than PTSD, is it at least as likely as not (i.e., a probability of 50 percent) that any such disability is caused by or proximately due to the Veteran's service-connected post-operative left wrist neurologic disability, to include any manifestation thereof and the functional impairment caused thereby? 

(d) As to any other psychiatric disorder other than PTSD, is it at least as likely as not (i.e., a probability of 50 percent) that any such disability is aggravated by his service-connected post-operative left wrist neurologic disability, to include any manifestation thereof and the functional impairment caused thereby? 

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

(e) A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3. Provide the Veteran with a statement of the case on the issue of entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).

4. After all of the above actions have been completed, readjudicate the left wrist claim remaining on appeal.  If the claim remains denied, issue to the Veteran and her representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


